Exhibit 10.2

 

 

CONFIDENTIAL SEPARATION AND SETTLEMENT AGREEMENT AND RELEASE

 

This Confidential Separation Agreement and Release (“Agreement”) is entered into
as of this day 2 of October, 2018, by and between (i) William P. Kauper (“you”)
and Patricia R. Kauper, your spouse, and Bank 34 (the “Bank’) and Bancorp 34,
Inc. (the “Company”). Unless the context otherwise requires, the term “Company”
shall also include, the Bank, and any subsidiaries, affiliates, officers,
directors, employees or agents of each of said entities (each shall be an
“Affiliate” of the Bank and the Company.)

 

1.     Amounts Owed Upon Separation from Service. You agree to terminate your
employment and employment agreement and resign from the Bank and Company,
effective October 2, 2018 (the “Separation Date”). In connection with your
separation from service, you will receive only the following:

 

One year and three months (15 months) of your base salary paid in a lump sum
within five (5) days of the Effective Date of this Agreement and six thousand
five hundred (6,500) restricted shares in Bancorp 34, Inc. to vest on the
Effective Date of this Agreement. For purposes of this Agreement, the “Effective
Date” shall be eight (8) calendar days after this Agreement is executed by both
parties.

 

2.     Tax Liability. You understand that the Company shall issue an IRS Form
W-2, as appropriate for the payments and benefits specified in Section 1 of this
Agreement, which will be subject to applicable tax withholding.

 

3.     Release of Claims.

 

(a) In exchange for the benefits described in Section 1 above, you, William P.
Kauper, your spouse Patricia R. Kauper, your heirs and assigns, hereby
irrevocably release, waive, and forever discharge the Company and the Bank, any
of their subsidiaries, and the current and past officers, directors, employees,
agents and Affiliates of each of said entities, from and against any and all
claims of any kind whatsoever, whether known or unknown, arising out of or
connected with the Employment Agreement, Change in Control Agreement, Stock
Option Agreements, or any other agreement, whether written or oral, with the
Bank or the Company arising out of or connected in any way with your employment
or service with the Bank or the Company, whether as an officer, employee, or as
a shareholder, or arising out of or connected in any way with the termination of
your employment or service with the Bank or the Company, including, but not
limited to, all matters in law, in equity, in contract (whether oral, written,
express or implied) or in tort, or arising under any benefit plan, or pursuant
to any applicable statute, rule or regulation, including but not limited to any
claim of discrimination under any federal, state, or local law, rule,
regulation, executive order or guideline from the beginning of time through the
date of this Agreement. The items released include all matters relating to or
arising out of his employment or separation from employment. This release
specifically includes substantive claims for age discrimination under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (the “ADEA”). Other examples of items released under this
Agreement are claims under federal, state, or local laws, such as title VII of
the Civil Rights Act of 1964, as amended; the Employee Retirement Income
Security Act of 1974, as amended; the Americans with Disabilities Act, as
amended; the Family and Medical Leave Act, as amended; the New Mexico Human
Rights Act (or any other similar statute of New Mexico or any other jurisdiction
that may be applicable in this case and which is designed to protect employees
from prohibited discrimination); any common law, tort, or contract claims; and
any claims for attorneys’ fees and costs. It is the intention of the parties
that you and your spouse are waiving and releasing any and all claims that you
have, have had or may ever have against the Bank or the Company, any of their
subsidiaries, or the current and past officers, directors, employers, agents or
Affiliates of each said entities, and it is the further intention of the parties
that these release provisions are to be interpreted in the broadest possible way
so as to effect the intent of the parties, which is that this shall be a general
and a complete release forever resolving all of releasing party’s claims.

 

 

--------------------------------------------------------------------------------

 

 

This Agreement supersedes and replaces any and all other benefits, plans or
rights of payment William P. Kauper had from Company and Bank, except that this
Agreement shall not supersede or in any way impair any vested rights or
benefits, including but not limited to your benefits pursuant to the Company
and/or Bank’s Employee Stock Ownership Plan. Company and Bank further agree that
you have accrued but unused PTO hours that—pursuant to policy—will be paid in
cash at your hourly rate as of the date of separation and will be paid within
five (5) days of the Effective Date of this Agreement.

 

You acknowledge that you have been advised by the Bank to consult with an
attorney of your choice before signing this Agreement. You acknowledge that you
have been given a period of at least 21 days to decide whether to sign this
Agreement, and you acknowledge that you have had an opportunity to consult with
an attorney about this Agreement, should you elect to do so prior to signing
this Agreement.

 

WAIVER OF AGE DISCRIMINATION CLAIM

 

William P. Kauper acknowledges and agrees that the release set forth above
releases all claims under the Age Discrimination in Employment Act (“ADEA”).
William P. Kauper further acknowledges and agrees that: (i) his release and
waiver of any claim under the ADEA is knowing and voluntary; (ii) he has been
informed by this writing to consult with his attorney prior to executing this
Agreement; (iii) the consideration furnished under this Agreement is in addition
to anything of value to which he is already entitled; and (iv) he has had at
least 21 days within which to consider this Agreement or he knowingly and
voluntarily waives his right to consider this Agreement for 21 days.

 

William P. Kauper may revoke this Agreement. You may do so during the seven
calendar days after the date you sign it. The Agreement will not become
effective until the eighth calendar day after William P. Kauper signs it. If you
wish to revoke the Agreement, you must do so in writing and your written notice
of revocation must be either hand delivered or sent by certified mail to Jill
Gutierrez, CEO, Bank 34, 500 E. 10th Street, Alamogordo, NM 88310. To be
effective, Gutierrez must receive the revocation of the Agreement during the
seven calendar days after the day William P. Kauper signs it.

 

2

--------------------------------------------------------------------------------

 

 

PERIOD TO CONSIDER AND REVOKE THE AGREEMENT

 

William P. Kauper agrees that he has been given a reasonable period of time
within which to consider the Agreement and knowingly and voluntarily waives the
21 day period within which he had to consider this Agreement. William P. Kauper
has been advised and understands that he may revoke this Agreement at any time
within 7 calendar days after signing the Agreement by giving notice in writing
either by hand delivery or by certified mail to the address set forth above.

 

4.     Affirmations.

 

(a)     You understand that you do not have any right or claim to any continued
or future employment or service, or compensation in any form or fashion, either
as an employee, director, officer, consultant or independent contractor, from
the Company or the Bank or any Affiliate other than as noted in Paragraph 1,
above. You further agree that you shall not seek or accept further employment or
service with the Bank or the Company as an employee, director, independent
contractor or consultant at any time after the date of this Agreement.

 

(b)     You represent and warrant that there are no pending claims, lawsuits,
charges, grievances, or causes of action of any kind that you have brought
against the Company and that, to the best of your knowledge, you possess no such
claims or, to the extent that you have any claims or disputes, you agree that
they are released as part of this Agreement.

 

(c)     You further represent, warrant and affirm that you are not aware of any
facts or circumstances indicating that you are due any amount whatsoever other
than the payments provided for in or contemplated by this Agreement and that you
are specifically waiving any rights and releasing the Bank and the Company, any
subsidiaries of said entities, and the current and past officers, directors,
employers, Affiliates and agents of each of said entities, as to any facts or
circumstances that may arise or that you are currently aware of that would
support a claim to amounts due to you arising out of you relationship with the
Bank or the Company as an employee, officer, consultant or independent
contractor.

 

5.     Return of Materials. You will promptly (and in any event within five (5)
business days) return to the Company all property, including but not limited to
credit cards, keys, cell phones, equipment, documents and other materials in
your possession that are the property of the Company, whether created by you or
by others, and including the originals and all copies thereof, whether in
electronic, paper or any other form.

 

6.     Confidentiality. You acknowledge that you have had access to trade
secrets and other confidential information regarding the Bank and the Company,
and their businesses that are unique and irreplaceable, and that the use of such
trade secrets and other confidential information by a competitor or other
persons who are not affiliated with such entities would cause irreparable harm
to the Bank or the Company. Accordingly, you will not disclose or use to the
detriment of the Bank or the Company any such trade secrets or other
confidential information. Confidential information includes any information,
whether or not reduced to written or other tangible form, which (i) is not
generally known to the public or within the industry; (ii) has been treated by
the Bank or, the Company as confidential or proprietary, such as any financial
or other information relating to a customer.

 

3

--------------------------------------------------------------------------------

 

 

Neither William P. Kauper, Patricia R. Kauper, nor their heirs, agent, or
affiliates, nor the Company or Bank shall disclose the terms or conditions of
this Agreement except to the extent required to regulators, accountants, lawyers
or agents, and except to the extent required to do so in response to a Subpoena
or other lawful Order or pursuant to Federal securities laws or regulations, or
to third parties who have agreed to maintain the confidentiality of this
Agreement or similar information.

 

7.     Non-Competition.     The obligation of the Bank to make or continue
payments under this Agreement shall be subject to the condition that for a
period of two years after your separation from service you shall not compete
with the Bank or the Company in any city, town or county in New Mexico or
Arizona that is within fifty (50) miles of any office of the Bank or in which
the Bank or the Company has filed a regulatory application to establish an
office, determined as of the date of your Separation from Service with the Bank
or the Company. You agree that within said cities, towns and counties in New
Mexico or Arizona, you shall not work for or advise, consult or otherwise serve
with, directly or indirectly, including as a director, any entity whose business
materially competes with the depository, lending or other business activities of
the Bank, including but not limited to, any bank, savings institution, credit
union, mortgage bank, or loan company. You further agree that following your
separation from service with the Bank or the Company, you shall not directly or
indirectly, solicit, hire, or entice any of the following to cease, terminate,
or reduce any relationship with the Bank or the Company or to divert any
business from the Bank or the Company: (i) any person who is an employee or
officer of the Bank or the Company; or (ii) any customer or client of the Bank
or the Company. The parties hereto agree, recognizing that irreparable injury
will result to the Company and the Bank, their business and properties in the
event of your breach of this provision, that in the event of any such breach,
the Company and/or the Bank will be entitled, in addition to any other remedies
and damages available to them, including a return of the amounts paid to you
under this Agreement, to an injunction to restrain the violation hereof by you,
your partners, agents, servants and employees and all persons acting for or
under your direction. Nothing herein will be construed as prohibiting the
Company and/or its Affiliates from pursuing any other remedies available to them
in law or equity for such breach or threatened breach, including the recovery of
damages from you.

 

8.      Non-Disparagement. You covenant and agree that, except to the extent
required by law, you will not make to any person or entity any statement,
whether written or oral, that directly or indirectly impugns the integrity of,
or reflects negatively on the Company or any Affiliate, or that does or may
denigrate, disparage or have a detrimental effect on the Company. The Company
and the Bank covenant and agree that, except to the extent required by law, they
will not make, through any employee, officer or director, to any person or
entity any statement, whether written or oral, that directly or indirectly
impugns the integrity of, or reflects negatively on you, or that does or may
denigrate, disparage or have a detrimental effect on you. This section does not
prohibit any truthful statement made by any party hereto to any government
agency in the context of an official investigation or examination.

 

9.     Acceptance of Agreement. You acknowledge that, before signing this
Agreement, you were advised by the Company to consult with an attorney. You
agree that you had an adequate opportunity to review this Agreement with persons
of your choice, including your attorney, that you fully understand the terms of
this Agreement, and that you have signed it knowingly and voluntarily.

 

4

--------------------------------------------------------------------------------

 

 

10.     No Admission of Liability. This Agreement is not an admission by the
Company of any liability to you.

 

11.     Governing Law and Jurisdiction. This Agreement shall be governed in
accordance with the laws of the State of New Mexico in which you primarily
performed services for the Company as of the Separation Date without regard to
its conflict of laws provision.

 

12.     Savings Clause. If any provision of this Agreement is determined to be
void or unenforceable, the remaining provisions of this Agreement will remain in
full force and effect.

 

13.     Entire Agreement. This Agreement represents the entire understanding of
both you, your spouse and the Company with respect to the subject matter hereof
and supersedes all prior understandings, written, or oral.

 

14.     Counterparts. This Agreement may be signed in counterparts, and all of
the counterpart copies shall be treated as a single agreement.

 

15.     Assignment; Modification of Agreement. This Agreement will inure to the
benefit of the Company, its Affiliates and any successors and assigns. You may
not assign your rights, duties or obligations under this Agreement; provided,
however, this provision does not, in the event of your death, prohibit your
beneficiaries from being entitled to receive the benefits specified in Section
1. None of the terms of this Agreement may be changed or modified except in a
writing signed by both you and the Company.

 

16.     Required Provisions. Notwithstanding anything herein contained to the
contrary, any payments to you by the Company, the Bank, or any Affiliate whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of FDIA, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

 

17.     Successors and Assigns. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform Bank’s obligations
under this Agreement, in the same manner and to the same extent that Bank would
be required to perform if no such succession or assignment had taken place.

 

 

 

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement, effective as
of the date set forth above, and you hereby acknowledge that the terms of this
Agreement have been completely read, are fully understood, and are voluntarily
accepted after full consideration of all facts and legal claims.

 

 

 

WILLIAM P. KAUPER     

 

 

          10-02-2018    /s/ William P. Kauper   Date   William P. Kauper  

                              

 

PATRICIA R. KAUPER

 

 

          10-02-2018    /s/ Patricia R. Kauper   Date   Patricia R. Kauper  

                    

 

 

 

 BANCORP 34, INC.

 

 

 

          10-2-2018    By:  /s/ Jill Gutierrez   Date   Jill Gutierrez, Chief
Executive Officer  

          

 

BANK 34

 

 

          10-2-2018  By:  /s/ Jill Gutierrez    Date   Jill Gutierrez, Chief
Executive Officer  

 

6